Book 45
       Page 243

      MINUTES - EIGHTH DISTRICT COURT OF APPEALS OF THE STATE OF TEXAS

      December 18, 2008



      On December 18, 2008 the Chief Justice and Justices of the  Court  met
pursuant to adjournment.  Ms. Denise Pacheco, Clerk, duly opened  the  Court
at which time the following official proceedings were conducted, to-wit:


The following miscellaneous actions were taken by the Court:

None



The following miscellaneous orders were entered by the Court:

Cause Number           Style                             Action




The following cases were set for submission:

Cause Number           Style





The following cases were submitted for the Court=s consideration  with  oral
argument:

Cause Number           Style
08-06-00005-CR         Lawrence Few v. The State of Texas, from El Paso

08-08-00082-CV         In Re: Chevron U.S.A. Inc., Texaco, Inc.  and  Texaco
                       Exploration  and  Production,  Inc.,   and   Original
                       Proceeding in Mandamus

08-08-00066-CV         Texaco,  Inc.,  Texaco  Exploration  and  Production,
                       Inc., and Chevron U.S.A. Inc. v.  James  K.  Norwood,
                       Maurice Meyer, III  and  John  r.  Norris,  III,  Co-
                       Trustees of Texas Pacific Land Trust, from Reeves

08-08-000083-CV        In Re: Chevron U.S.A. Inc., Texaco, Inc.  and  Texaco
                       Exploration  and  Production,  Inc.,   and   Original
                       Proceeding in Mandamus
08-08-00067-CV         Texaco,  Inc.,  Texaco  Exploration  and  Production,
                       Inc., and Chevron U.S.A. Inc. v.  James  K.  Norwood,
                       Maurice Meyer, III  and  John  R.  Norris,  III,  Co-
                       Trustees of Texas Pacific Land Trust, from Reeves,

08-08-00084-CV         In Re: Chevron U.S.A. Inc.,  an  Original  Proceeding
                       in Mandamus

08-08-00068-CV         Chevron U.S.A. Inc.  v.  James  K.  Norwood,  Maurice
                       Meyer, III, and John r. Norris, III,  Co-Trustees  of
                       Texas Pacific Land Trust, from Reeves,

08-07-00239-CV         Blueberry Sales,  L.L.P.  v.  Barry  Callebaut,  AG.,
                       from El Paso

08-07-00072-CV          Mario  Aguilar   v.   Socorro   Independent   School
                       District, from El Paso

08-08-00221-CV         In Re: ReadyOne Industries, Inc.  and  Amalia  Lopez,
                       and Original Proceeding in Mandamus



The following opinions and/or judgments were issued by the Court:

Cause Number           Style                             Action




The following mandates were issued by the Court:

Cause Number           Style                             Action






The Court then adjourned until the next scheduled day of business.


[pic]





                                          David   Wellington   Chew,   Chief
Justice